This is an action to recover for goods sold and delivered.
The only question — which is one of fact — is whether the appellant is liable for the value of the goods, it being his claim that, although he was at one time a member of a partnership, after its dissolution the goods were furnished and that he is not liable to pay for them.
On disputed facts, the trial court found that the appellant and the defendant Bowman were partners and had been furnished goods by the respondent, knowing that they were partners, and that after the dissolution of the partnership the respondents continued to furnish goods without any notice of the dissolution of the partnership; and that therefore the appellant is liable.
The record presents nothing that will induce this court to find that the evidence preponderates against the trial court's findings and, that being true, the judgment based upon those findings must be affirmed. *Page 700